PER CURIAM.
Appellants appeal from the district court’s order denying their 18 U.S.C.A. § 3582 (West 2000) motions for reduced sentences. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm substantially on the reasoning of the district court. United States v. Kirkland; United States v. Lawrence; United States v. Cook, No. CR-89-391-JFM (D.Md. May 30, 2001). We dispense with oral argu*187ment because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.